Case:20-10511-SDB Doc#:10 Filed:06/26/20 Entered:06/26/20 11:28:30 Page:1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

IN THE MATTER OF: CHAPTER 7
CHRISTOPHER BANKS CASE NO. 20-10511
Debtor(s) TRUSTEE’S FILE NO.

TRUSTEE’S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

VALUE CLAIMED AS ABANDONED
EXEMPTION

Real Estate

2004 End Street Augusta GA 30909-0000 $82,451.00 $11,451.00
Cars, vans, trucks, tractors, SUV's, motorcycles

Watercraft, aircraft, motor homes, ATVs/rec. vehicles

Household Goods/Furnishings $2,350.00 $2,350.00
Electronics

Collectibles of value

Equipment for sports and hobbies

Firearms

Clothes (Includes furs, designer wear, shoes, accessories) $200.00 $200.00
Jewelry

Non-farm animals

Cash on Hand $150.00 $150.00
Deposits in banks, ete.

South State Bank Checking $100.00USAA checking and Savings $2.00 $102.00 $102.00
Stocks/Bonds

Business Interests

Pension/Retirement

Licenses, franchises, and other general intangibles

Insurance policies

Tax refunds

Accounts Receivable

Contingent Claims of Every Nature

Office Equipment

Machinery/Equipment

Inventory

Farm or Comm. Fishing Equip./Supplies/Farm animals

 

 

Other Personal Property of Any Kind

 
Case:20-10511-SDB Doc#:10 Filed:06/26/20 Entered:06/26/20 11:28:30 Page:2 of 2

NOW COMES, James C. Overstreet, Jr., Trustee of the estate of the above-named debtor(s) this report of invento: d
abandonment with respect to the property of the bankruptcy estate.

 

Dated: June 24, 2020 James C. fOverstreet, Jr., Trustee

 
